Citation Nr: 0012602	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a fractured right femur (with trochanteric 
bursitis of the right hip with ectopic bone formation and 
traumatic arthritis), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from August 1947 to January 
1951, and from August 1953 to December 1955.  

This appeal arises from a February 1995 decision of the 
Philadelphia RO&IC that denied an evaluation in excess of 40 
percent for the residuals of the veteran's service-connected 
right femur fracture.  He appealed this decision to the Board 
of Veterans' Appeals (Board). 

The veteran's April 1995 notice of disagreement and his May 
1995 substantive appeal reflects the veteran's desire for an 
extension of a total temporary evaluation, beyond November 
30, 1993, for convalescence following surgery conducted in 
October 1993.  As this issue has not been considered by the 
RO, it is referred to the RO for any and all appropriate 
action.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's service-connected post-operative residuals 
of a fractured right femur primarily consist of significant 
limitation of motion in the right hip/leg due to motor 
weakness of the right flexor, excess fatigability, and 
incoordination, all, in turn, due to pain (increased during 
flare-ups which occur when he works to much or stands too 
long) and complaints of constant pain about the right hip 
area (reportedly increased with ambulation, standing or 
sitting for long periods or repeated use, and weather 
changes); degenerative changes in the right hip, sclerosis of 
the femur and femur neck, and calcifications of the 
surrounding soft tissue, are shown on x-ray.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-operative 
residuals of a fractured right femur (with trochanteric 
bursitis of the right hip with ectopic bone formation and 
traumatic arthritis) are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71 (1999); 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (1996 and 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of July 1951, the RO granted service 
connection for residuals of a fracture of the right femur 
with partial ankylosis of the right knee.  This disorder was 
evaluated as 40 percent disabling under the U. S. Department 
of Veterans Affairs (VA) Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 5256.  In a rating 
decision of March 1956, the veteran's residual fracture of 
the right femur and his right knee disability were given 
separate evaluations under different Codes.  The fractured 
right femur was then determined to be 20 percent disabling 
under Code 5317.  By rating decision of April 1978, the RO 
determined that the residuals of the veteran's right femur 
fracture included trochanteric bursitis of the right hip and 
ectopic bone formation.  The evaluation of this disorder was 
increased to 40 percent under Code 5317.  This evaluation was 
then again increased to 50 percent disabling in a rating 
decision of July 1979.  However, in a subsequent rating 
decision of May 1982, the evaluation of the residuals of the 
right femur fracture were reduced to 40 percent based on an 
improved disability picture shown on the last compensation 
examination.

In December 1991, the RO granted a temporary total 
evaluation, under 38 C.F.R. § 4.30, for the veteran's 
convalescence from surgical repair of the residuals of his 
fracture right femur.  This award was effective from February 
through April 1988.  The permanent 40 percent evaluation was 
reinstated beginning in May 1988.

Private medical evidence indicated that the veteran was 
hospitalized in October 1993 for surgical excision of 
heterotopic bone in the right hip.  By rating decision of May 
1994, the RO&IC granted another temporary total evaluation 
under 38 C.F.R. § 4.30 for convalescence following this 
surgical procedure, effective from October through November 
1993.  Beginning in December 1993, the veteran's permanent 
evaluation for the residuals of his fractured right femur was 
to return to 40 percent disabling under Code 5317.  In a 
rating decision of February 1995, the RO&IC confirmed and 
continued the 40 percent evaluation of the residuals of the 
fractured right femur.  The veteran appealed this 
determination.

A VA orthopedic examination was given to the veteran in June 
1994.  It was noted that the veteran could not walk very well 
because of his conspicuous limp in the right lower extremity.  
He ambulated with the use of a brace on the right knee and 
the use of a cane.  The veteran alleged that he had frequent 
pain that varied in intensity, but reported that his 
prescribed medication worked well to control this pain.  He 
was able to drive a car, but after 30 to 40 minutes had to 
stop and walk due to pain.  The veteran asserted that his 
walking distance had decreased since his last surgery and he 
was forced to be very careful when using stairs.  It was 
noted by the examiner that the veteran could not freely stand 
on one foot to take his pants off and needed assistance to 
undress.  The veteran moved slowly when ambulating.  On 
examination, there were scars on the outer aspect of the 
right thigh that measured 11 centimeters (cm) and in the 
trochanter area of the right hip that measured 14 cm.  These 
scars had resulted in some tissue loss and moderate 
disfigurement.  The examiner reported conspicuous weakness in 
the right lower extremity, but there was no swelling or 
deformity.  Range of motion testing revealed pain during 
external rotation of the right hip.  The results of this 
testing noted flexion from 0 to 95 degrees, extension from 0 
to 10 degrees, abduction from 0 to 45 degrees, internal 
rotation from 0 to 5 degrees, and external rotation from 0 to 
25 degrees.  The diagnosis was status post old fracture of 
the right femur shaft.

The veteran submitted a notice of disagreement in April 1995.  
He claimed that his right hip disability caused him sharp 
discomfort and distress.  It was alleged that this discomfort 
could become extremely violent or intense.  The veteran 
contended that such symptoms were of a severe nature and 
warranted an evaluation of 50 percent.  He noted that a VA 
physician as early has 1979 had determined that his right hip 
disability was severe in nature and was irreversible.  The 
veteran alleged that this right hip disorder limited almost 
all of his activities and his ability to work.  In his 
substantive appeal of May 1995, the veteran asserted that he 
had pain in his buttock when walking or sitting.  He argued 
that this symptomatology entitled him to a 50 percent 
evaluation.

Another VA orthopedic examination was given to the veteran in 
September 1996.  He complained of constant pain in his right 
hip and buttock area.  He asserted that ambulation and 
weather changes increased his pain.  The veteran alleged that 
his right leg became fatigued very easily with ambulation and 
that he could not walk far because of pain.  He claimed that 
he had severe pain when stepping on an uneven surface.  On 
examination, passive motion of the right hip produced pain 
and the right hip felt loose on rotation.  The veteran limped 
during ambulation, but there was no atrophy in the right leg.  
Range of motion in the right hip was 0 to 50 degrees flexion, 
0 to 5 degrees extension, 0 to 20 degrees abduction, 0 to 30 
degrees internal rotation, and 0 to 25 degrees external 
rotation.  Radiological studies of the right hip noted 
deformities of the mid-shaft of the femur and femoral neck.  
There was bony sclerosis that included degenerative changes.  
It was opined that these findings represented a remote trauma 
without evidence of a recent fracture or dislocation.

A VA orthopedic examination was conducted in January 1997.  
The veteran then complained of pain in the right hip when 
walking or sitting too long.  On examination, the veteran 
walked with a limp, and utilized a cane.  There was motor 
weakness of the right hip flexor.  The examiner noted that 
the veteran's range of motion in the right hip was limited 
due to pain, but reported that on actual examination there 
was limitation of motion without pain.  Range of motion in 
the right hip was noted to be from 0 to 30 degrees flexion, 0 
to 5 degrees extension, 0 to 15 degrees abduction, 0 to 20 
degrees internal rotation, and 0 to 20 degrees external 
rotation.  A right hip X-ray revealed some degenerative 
changes with bony lipping and marginal sclerosis, as well as 
soft tissue calcifications.  There was no evidence of a 
recent fracture or acute bony changes.  The diagnosis was 
status post fracture of the right femur with pain and 
limitation of motion of the right hip.  

At the request of the RO&IC, in August 1997, the June 1997 
examiner prepared an addendum to his prior examination 
report.  The examiner clarified that the veteran exhibits 
weakened motion of the right leg, and that he experienced 
excess fatigability and incoordination because of pain.  The 
examiner attributed the veteran's limitation of motion to his 
weak motion, fatigability, and incoordination, noting that 
the veteran experienced increase limitation of motion when he 
experienced severe pain during flare-ups.  He opined that 
flare-ups occurred when the veteran was working or standing 
too much.  


II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected residuals of a fractured right femur are 
worse than evaluated, and he has thus stated a well-grounded 
claim.  In addition, the undersigned finds that the VA has 
conducted all development required in this case to comport 
with the requirements of 38 U.S.C.A. § 5107(a) (West 1991).

The RO&IC  has rated the veteran's right hip/leg disability 
under Diagnostic Code 5317, pursuant to which injury to 
Muscle Group XVII (which supports movement and carriage of 
the hip, pelvis, and femur), is evaluated.  The Board 
observes that the criteria for muscle injuries was changed 
during the pendency of the appeal, effective July 3, 1997.  
See 62 FR 30235 (June 3, 1997).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretary intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, as 
regards most muscle injuries, the July 1997 amendments did 
not substantially change the rating criteria but rather added 
current medical terminology and unambiguous language.  
Indeed, a careful review of the revisions reveals that the 
changes did not disturb the criteria for rating muscle 
injuries under the pertinent diagnostic code.  In any event, 
these changes were discussed in the SSOC issued to the 
veteran in July 1999.  As the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on his behalf and availed themselves of those 
opportunities, appellate review is appropriate at this time.  
See Robinette v. Brown, 8 Vet. App. 65 (1995); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5317 provides for assignment of a 40 percent 
evaluation for moderately severe impairment, and a maximum 50 
percent evaluation for severe impairment.  After a careful 
review of the pertinent medical evidence, the Board finds 
that the criteria for assignment of a 50 percent evaluation 
are met.  

As the evidence cited to above indicates, the veteran's post-
operative residuals of a fracture of the right femur consist 
primarily of limitation of motion of the right hip and leg, 
and complaints of constant pain; degenerative changes in the 
right hip, sclerosis of the femur and femur neck, and 
calcifications of the surrounding soft tissue, are shown on 
x-ray.  The Board notes that, however, that when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this case, the evidence of record (particularly, 
the report of the January 1997 VA examination and that 
physician's August 1997 addendum) indicates that, due to 
weakness, excess fatigability, and incoordination (which are 
all attributable to pain), the veteran's limitation of motion 
of the right hip/leg is significant, when compared with 
normal range of hip motion on flexion and abduction.  See 
38 C.F.R. § 4.71, Plate II (1999) .  Moreover, additional 
limitation of motion is likely experienced during flare-ups 
(which the examiner indicated occurred when the veteran 
worked too much or stood too long).  The veteran has also 
complained that his constant pain around the hip area 
increased with repeated use and during weather changes.

Given the objective evidence, and the likelihood of increased 
functional loss during flare-ups, the Board finds that the 
veteran's disability picture more closely approximates the 
criteria for the maximum, 50 percent evaluation under 
Diagnostic Code 5317 for severe disability.  As the record 
clearly reflects that the veteran has consistently contended 
that he is entitled to a 50 percent evaluation for his 
disability, the Board's determination results in a full grant 
of the benefit sought.  



ORDER

A 50 percent evaluation for post-operative residuals of a 
fractured right femur (with trochanteric bursitis of the 
right hip with ectopic bone formation and traumatic 
arthritis) is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

